                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

BRYAN W. WILDER,                         §
                                         §
             Plaintiff,                  §
                                         §
V.                                       §
                                         §
CALIBER HOME LOANS, INC.,                §
                                         §         No. 3:18-cv-3010-E
             Defendant/Counter-          §
             Plaintiff/Third-Party       §
             Plaintiff,                  §
                                         §
V.                                       §
                                         §
ELIZABETH M. WILDER,                     §
                                         §
             Third-Party Defendant.      §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. An objection was filed by Plaintiff. The District Court

reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error. Finding no error, the

Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

       SO ORDERED.
       Signed February 18, 2020.

                                             ADA BROWN
                                             UNITED STATES DISTRICT JUDGE
